Title: To James Madison from Tench Coxe, 20 June 1806
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia June 20. 1806

The subject on which I have lately exposed my sentiments to you is so important in itself and so influential in its consequences, that I am led to continue some attention to it.  In Paulsons Amern. daily advertiser of this city of the 17th. inst. there is a proclamation of the Russian Adml. Henry Bailey, in which confiscation is held up as the consequence of infractions of the general Blockade of the ports and coasts of the Adriatic, even tho in part neutral.  It is a matter of just jealousy that the English general Blockade plan is not accompanied with any promise to pay for Cargoes as in the provision case of 1794, and there is reason to apprehend that a turn of fortune, either desperate or favorable in the extreme, would induce confiscations of the vessels they may carry in: It may even be said, that as they set up the Blockade principle, the confiscation for Breaches follows.
This subject is worthy of an historical review.  In the year 1798 I published about eight papers in eight Numbers of "The American Merchant" which are pretty correctly reprinted in Careys American Museum for 1798.  I sent the volume to the President, to yourself or to the Legislative Library some years ago.  These papers begin with the first detentions of Neutral vessels in the Autumn of 1792, and proceed (with some political mixture) to the date of midsummer 1798.  I respectfully recommend a perusal of them, which will not take more than three hours.  I believe I can rely upon the correctness of the quotations, references and facts, my principal sources being our own and Debret’s state papers.  My object in wishing you to make this review is to satisfy yourself of the manner in which Great Britain acted, treated, induced and coerced; and that you may see how clearly many of the excesses of France of which we justly complained, were brought on by the necessities and passions in France, which these acts of G. B. excited and created.  It is very much my apprehension that similar conduct now in England will involve us in similar relations to the excesses of France.  I am perfectly sensible of the faults on the F. side, but so far as I am informed they are not of a nature considering our distance &c. to bear so inconveniently on us.  At all events the present naval views & conduct of England, if persevered in will deeply injure her and us.
I do not trouble you further having already been more free than can be justified by any thing but temperate and just public views  I have the honor to be, Sir yr. respectf. h. Servant

T. Coxe

